Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 have been examined.

Allowable Subject Matter

Claim 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the claim objections.
Priority
Acknowledgement is made of Applicant’s claim of priority based on application 13/493,839 filed on 06/11/2012, application 14/800,540 filed on 07/15/2015, and application 16/203,405 filed on 11/28/2018.
Information Disclosure Statement
The IDS received on 4/4/2022 has been entered and references cited within have been considered except for the references with lined through.  The lined through documents in the IDS fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting 
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	
Instant application
1. A method comprising: 
receiving a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a Web page associated with a resource identifier;                                                                                 parsing, at the DNS server component, pre-processing information from the DNS query, wherein the pre-processing information includes identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource;
 resolving the DNS query by selecting a cache server component for providing the Web page to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different; and               
 implementing, at the DNS server component, the pre-processing information by identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource, and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information.

Patent 11303717
1.  A method comprising:
receiving a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a requested resource associated with a resource identifier;

parsing, at the DNS server component, pre-processing information from in the DNS query, wherein the pre-processing information includes information for processing a subsequent request by the client computing device, wherein the pre-processing information comprises identification of both an original content provider and the requested resource, and wherein the pre-processing information includes instructions for the DNS server component to send to the original content provider parsed from the DNS query to open a communications channel in anticipation of the subsequent request by the client computing device;

resolving the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different; and

implementing, at the DNS server component, the identified pre-processing information by determining, by the DNS server component, based at least in part on the pre-processing information, that the requested resource includes dynamic content and transmitting, by the DNS server component, instructions to the selected cache server component to preload the dynamic content from the original content provider.

6.The method as recited in Claim1, wherein the pre-processing information includes instructions for the DNS server component to send to the original content provider parsed from the DNS query to open a communications channel in anticipation of the subsequent by the client computing device.





Patent 10225362

1.A method comprising:

receiving a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a requested resource associated with a resource identifier;

identifying, at the DNS server component, pre-processing information corresponding to the request resource, wherein the pre-processing information includes information for processing a subsequent request by the client computing device;







resolving the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different; and

implementing, at the DNS server component, the identified pre-processing information by determining, by the DNS server component, whether the requested source is cacheable and transmitting the pre-processing information to the selected cache server component if the resource is cacheable or to an original content provider if the resource includes dynamic content, in order to process the subsequent request by the client computing device to the selected cache server component for the requested resource.


Patent 9154551

1.A method comprising: 

obtaining a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a requested resource associated with a resource identifier; 

parsing, at the DNS server component, a DNS portion of the associated resource identifier to identify pre-processing information corresponding to the requested resource; 











resolving the DNS query by selecting a cache server component for providing the requested resource to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different; and 

implementing, at the DNS server component, the identified pre-processing information by directly transmitting the pre-processing information from the DNS server component to the selected cache server component or an original content provider in anticipation of a subsequent request by the client computing device to the selected cache server component for the requested resource.




Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11303717 in view of Challenger et al, US2005/0240574. Claim 1 of U.S. Patent 11303717 does not claim web page; identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource; and identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource, and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information.
Challenger teaches parsing, at the DNS server component, pre-processing information from the DNS query, wherein the pre-processing information includes identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action)(it is noted that applicant’s specification discloses the virtue of the request to the origin server as whether the action preload is needed [48]; identification of action as any necessary information for the cache to determine the necessary/anticipatory action [51][53]); and implementing, at the DNS server component, the pre-processing information by identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action), and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information ([26], e.g., DNS server providing web cache the information of the resource to be prefetched).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include Challenger’s teaching of parsing because by doing so it would allow data in a request to be efficiently transferred and obtained by the receiver via the network as packet(s).
Except for the identified elements above, claim 1 of U.S. Patent 11303717 contains every elements of claim 1 in the instant application and thus anticipate the claims of the instant application. Claim of the instant application therefore are not patently distinct from the earlier claim and as such are unpatentable over non-provisional obvious-type double patenting.
Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10225362 in view of Challenger. Claim 1 of U.S. Patent 10225362 does not claim web page; parsing, at the DNS server component, pre-processing information from the DNS query, wherein the pre-processing information includes identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource; and identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource, and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information.
Challenger teaches parsing, at the DNS server component, pre-processing information from the DNS query, wherein the pre-processing information includes identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action)(it is noted that applicant’s specification discloses the virtue of the request to the origin server as whether the action preload is needed [48]; identification of action as any necessary information for the cache to determine the necessary/anticipatory action [51][53]); and implementing, at the DNS server component, the pre-processing information by identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action), and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information ([26], e.g., DNS server providing web cache the information of the resource to be prefetched).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parsing because by doing so it would allow data in a request to be efficiently transferred and obtained by the receiver via the network as packet(s).
Except for the identified elements above, claim 1 of U.S. Patent 10225362 contains every elements of claim 1 in the instant application and thus anticipate the claim of the instant application. Claim of the instant application therefore are not patently distinct from the earlier claim and as such are unpatentable over non-provisional obvious-type double patenting.
Claim 1 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 9154551 in view of Challenger. web page; parsing, at the DNS server component, pre-processing information from the DNS query, wherein the pre-processing information includes identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource; and identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource, and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information.
Challenger teaches parsing, at the DNS server component, pre-processing information from the DNS query, wherein the pre-processing information includes identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action)(it is noted that applicant’s specification discloses the virtue of the request to the origin server as whether the action preload is needed [48]; identification of action as any necessary information for the cache to determine the necessary/anticipatory action [51][53]); and implementing, at the DNS server component, the pre-processing information by identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action), and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information ([26], e.g., DNS server providing web cache the information of the resource to be prefetched).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parsing because by doing so it would allow data in a request to be efficiently transferred and obtained by the receiver via the network as packet(s).
Except for the identified elements above, claim 1 of U.S. Patent 9154551 contains every elements of claim 1 in the instant application and thus anticipate the claim of the instant application. Claim of the instant application therefore are not patently distinct from the earlier claim and as such are unpatentable over non-provisional obvious-type double patenting.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 8-11, 14-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Challenger et al, U.S. Patent Application Publication 2005/0240574.

As per claim 1, Challenger teaches the invention as claimed comprising: 
receiving a DNS query from a client computing device at a DNS server component, wherein the DNS query corresponds to a Web page associated with a resource identifier ([23][26], e.g., receiving a DNS query from a client at the DNS server, wherein the DNS query correspond to a web page associated with a resource identifier); 
parsing, at the DNS server component, pre-processing information from the DNS query, wherein the pre-processing information includes identification of an embedded resource of the Web page and identification of an action to be taken with respect to the embedded resource in advance of a subsequent request from the client computing device for the embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action)(it is noted that applicant’s specification discloses the virtue of the request to the origin server as whether the action preload is needed [48]; identification of action as any necessary information for the cache to determine the necessary/anticipatory action [51][53]);
resolving the DNS query by selecting a cache server component for providing the Web page to the client computing device and transmitting information identifying the selected cache server component to the client computing device, wherein the DNS server component and the cache server component are different ([26], e.g., DNS server sends a DNS response to the client, and the client sends a request to the web cache based on the DNS response with selected cache server information); and
implementing, at the DNS server component, the pre-processing information by identifying the embedded resource, determining the action to be taken with respect to the identified embedded resource ([19][23], e.g., DNS server parsing DNS query for resources to be prefetch determined by bit pattern, context of DNS query, wherein the determined resources to be prefetched include identification of the prefetch embedded resource ([24] e.g., resource that is prefetched may contain further resources that may also be prefetched) and identification of prefetching action), and providing, to the cache server component in advance of the subsequent request from the client computing device for the embedded resource, the pre-processing information ([26], e.g., DNS server providing web cache the information of the resource to be prefetched).

As per claim 2, Challenger teaches the invention as claimed as claim 1 above.  Challenger further teach wherein the action comprises instructions to open a communications channel ([19][23][26], e.g., prefetching resources must open a communication channel).

As per claim 3, Challenger teaches the invention as claimed as claim 1 above.  Challenger further teach wherein the action comprises instructions to keep a communications channel open ([19][23][26], e.g., prefetching resources must open and keep a communication channel open until the resources are prefetched).

As per claim 5, Challenger teaches the invention as claimed as claim 1 above.  Challenger further teach wherein the action comprises instructions to open multiple communications channels in order to handle the subsequent request for the embedded resource ([26], e.g., the action includes  to open a channel between cache server and web server, and a channel between the cache server and the client in order to handle the subsequent request for the resource).

As per claim 8, Challenger teaches the invention as claimed as claim 1 above.  Challenger further teach wherein the action comprises instructions to the selected cache server component to open a communications channel between two or more nodes of a content delivery network associated with the selected cache server component ([26], e.g., prefetching must open a channel between the cache and the web server).

As per claim 9, Challenger teaches the invention as claimed as claim 1 above.  Challenger further teach  wherein the action comprises transmitting instructions to the selected cache server component to open a communications channel between the selected cache server component and an origin server of the original content provider ([26], e.g., cache server open a channel with the web server).

As per claim 10, Challenger teaches the invention as claimed as claim 1 above.  Challenger further teach wherein the action comprises transmitting instructions to the original content provider to open a communications channel between an origin server of the original content provider and the selected cache server component [26].

As per claim 11, it is rejected for the same reason set forth in claim 1 above. (e.g., see Challenger fig. 3, [29] for a DNS server component implemented by a computing device) 

As per claim 14, Challenger teaches the invention as claimed as claim 11 above.  Challenger further teach wherein the action comprises instructions for the DNS server component to send to the cache server component to preload the embedded resource of the Web page [26].

As per claim 15, it is rejected for the same reason set forth in claim 2 above.

As per claim 16, it is rejected for the same reason set forth in claim 3 above.

As per claim 18, it is rejected for the same reason set forth in claim 5 above.

As per claim 20, it is rejected for the same reason set forth in claim 9 above.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Challenger et al, US PUB 2005/0240574, in view of Arcas et al, US PUB 2006/0235941.
As per claim 6, Challenger teaches the invention as claimed as claim 1 above.  Although Challenger teaches the action comprises instruction to enable pre-processing of the embedded resource (e.g., action of prefetching web page resources in cache [46]), however Challenger does not teach at a particular resolution.  Arcas teaches action comprises instructions to enable pre-processing of the resource at a particular resolution ([56], e.g., action of caching of web page resource at a particular resolution).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate Arcas’s teaching into the system of Challenger in order allow content to be cached and provided at a particular resolution as displayed at the client, thus providing faster response time for processing a request in Challenger’s system.  
As per claim 19, it is rejected for the same reason as set forth in claim 6 above.  
Claims 7, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Challenger et al, US PUB 2005/0240574, in view of Vange et al, US PUB 2002/0007404.
As per claim 7, Challenger teaches the invention as claimed as claim 1 above.  Although Challenger teaches wherein the action comprises instructions for the requested embedded resource, however Challenger does not teach transcoding the requested resource into a particular format.  Vange teaches to commence transcoding the embedded resource into a particular format. ([24])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Vange’s teaching into Challenger’s system in order to allow cached content to be in the preferred format such that subsequent request can be filled from cache without required formatting processes, thus providing faster response time for processing a request in Challenger’s system.  
As per claim 12, Challenger teaches the invention as claimed as claim 11 above.  Although Challenger teaches wherein the action comprises instructions for the cache server component to request the embedded resource, however Challenger does not teach converting the resource into a different format.  Vange teaches the cache server component to convert the embedded resource into a different format ([24]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Vange’s teaching into Challenger’s system in order to allow cached content to be in the preferred format such that subsequent request can be filled from cache without required formatting processes, thus providing faster response time for processing a request in Challenger’s system.  
As per claim 13, Challenger teaches the invention as claimed as claim 11 above.  Although Challenger teaches wherein the action comprises instructions for the DNS server component to send to the cache server component to request the embedded resource of the web page in anticipation of the subsequent request from the client computing device for the embedded resource, however Challenger does not teach converting the resource into a different format.  Vange teaches the cache server component to commence converting the resource of the Web page into an appropriate file format in anticipation of the subsequent request from the client computing device for the resource [24].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Vange’s teaching into Challenger’s system in order to allow cached content to be in the preferred format such that subsequent request can be filled from cache without required formatting processes, thus providing faster response time for processing a request in Challenger’s system.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/PHILIP C LEE/Primary Examiner, Art Unit 2454